Title: To Benjamin Franklin from Samuel Andrews, 21 February 1782
From: Andrews, Samuel
To: Franklin, Benjamin


Sir
Paris 21th: Feby 1782
I have taken the Liberty to send your Exellency two of my Résumé memoirs. There was a Council yesterday But haveing much business mine was not finishe’d. The Gentlemen have ordre’d a Council on Monday next for this business only at which time I flatter my self it will be Judge’d to my satisfacton, I still pray for the continuation of your Exellencys friendship & I have the Honour to be with Respect your Exellency most Obedent Humb Sert
Sam Andrews
Exellency Doct Francklin
 
Notation: Andrews Saml. Paris 21. Janr. 1782
